Title: From Alexander Hamilton to Thomas Willing, 25 May 1792
From: Hamilton, Alexander
To: Willing, Thomas



Sir
Treasury DepartmentMay 25. 1792

In conformity to my proposition accepted by the President Directors & Company of the Bank of the United States as expressed in their resolution of the 8th instant and to the desire of the Board signified in your letter of the 23, I have caused an Agreement to be prepared, which having been first shewn to you and approved, I have executed in two parts and now send them to you to be executed under the seal of the Corporation. One of them you will please to have returned to me.
With very respectful consideration   I have the honor to be   Sir Your most Obedient & humble servant
Alexander HamiltonSecy of the Treasury
Thomas Willing EsquirePresident of the Bank of the UStates.
